Exhibit 10.31

CONFIDENTIAL SETTLEMENT COMMUNICATION

SUBJECT TO LCA SECTION 14.2, FRE 408, CPLR 4547 AND EQUIVALENT LAWS

EXECUTION VERSION            

SETTLEMENT AGREEMENT

THIS SETTLEMENT AGREEMENT (this “Agreement”) is made effective as of
November 9, 2016 (the “Effective Date”) by and among:

MannKind Corporation, a Delaware corporation (“MannKind”), together with
Technosphere International C.V., a Dutch limited partnership (“TICV”), and
MannKind Netherlands B.V., a Dutch limited liability company (“BV,” and together
with MannKind, TICV, and their respective Affiliates, the “MK Entities”); and

sanofi-aventis U.S. LLC, a Delaware limited liability company (“Sanofi” and
together with its Affiliates, the “Sanofi Entities”).

For the purposes of this Agreement, each of the MK Entities, on the one hand,
and the Sanofi Entities, on the other hand, are referred to individually as a
“Party” and collectively as the “Parties.”

RECITALS

WHEREAS, Sanofi-Aventis Deutschland GmbH (“Sanofi GmbH”), MannKind, BV and TICV
entered into that certain License and Collaboration Agreement, dated August 11,
2014 (the “LCA”, and together with the Letter Agreement and Supply Agreement
(each as defined below), the “License and Supply Arrangement”), pursuant to
which MannKind, TICV and BV granted Sanofi certain exclusive rights and licenses
to Develop and Commercialize Product (each as defined in the LCA);

WHEREAS, pursuant to that certain Assignment, dated September 19, 2014, by and
between Sanofi GmbH and Sanofi, Sanofi GmbH assigned the License and Supply
Arrangement to Sanofi;

WHEREAS, pursuant to that certain letter, dated January 1, 2016 (and received by
MannKind on January 4, 2016), from Sanofi to MannKind (the “Termination
Letter”), Sanofi notified MannKind of its decision to terminate the License and
Supply Arrangement;

WHEREAS, pursuant to that certain Transition Agreement, dated April 4, 2016, by
and between Sanofi and MannKind (the “Transition Agreement”), the Parties
transferred certain responsibilities for the Product to MannKind in accordance
with Section 13.3(c) of the LCA;

WHEREAS, MannKind has made certain assertions and allegations about Sanofi
relating to the License and Supply Arrangement and Sanofi’s performance
thereunder in letters dated February 4, 2016, August 5, 2016, and October 23,
2016;

WHEREAS, Sanofi has responded to and denied such assertions and allegations in
letters dated February 12, 2016, September 20, 2016, October 13, 2016, and
October 30, 2016;

WHEREAS, MannKind’s letter dated August 5, 2016 provided Sanofi “Notice of
Dispute” and formally invoked the dispute resolution procedure set forth in
Section 14.1 of the LCA;



--------------------------------------------------------------------------------

CONFIDENTIAL

 

WHEREAS, executives from Sanofi and MannKind met on September 29, 2016 to “meet
and attempt to resolve the dispute in face-to-face negotiations” as required by
Section 14.1 of the LCA;

WHEREAS, the MK Entities and the Sanofi Entities have determined that it is in
their mutual benefit to resolve the matters discussed in the letters referred to
above (the Dispute”);

WHEREAS, in connection with the settlement of the Dispute, Sanofi’s Affiliate,
Aventisub LLC (“Aventisub”) has agreed to release MannKind from its obligation
to pay Aventisub $71,562,138.31 under the Promissory Note and release certain
security interests encumbering MannKind’s assets; and Sanofi has agreed to
accelerate certain payments owed by Sanofi to MannKind under the Supply
Agreement;

WHEREAS, the payments by Sanofi and release of financial obligations and
encumbrances by MannKind are anticipated by MannKind to make available
substantial current liquidity and facilitate MannKind’s future financing
activities; and

WHEREAS, the MK Entities agree that the benefits provided by the Sanofi Entities
hereunder and in the Pay-Off Letter provide at least reasonably equivalent value
for the release of claims by the MK Entities hereunder.

NOW, THEREFORE, in accordance with the foregoing Recitals, and in consideration
of the mutual covenants contained herein, the Parties hereto agree as follows:

 

1. Defined Terms. For purposes of this Agreement, the following capitalized
terms are defined in this Section 1 and shall have the meaning specified herein.
Capitalized terms which are used in this Agreement but not defined in this
Section 1 or elsewhere in this Agreement shall have the meanings given to them
in the License and Supply Arrangement.

 

  (a) “Affiliate” of a Party means any Person that, directly or indirectly,
through one or more intermediaries, now or hereafter controls, is controlled by,
or is under common control with such Person as of such date. As used herein, the
term “control” (including the terms “controlling,” “controlled by” and “under
common control with”) means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities or other interests, by contract
or otherwise

 

  (b) “Claims” means any and all of the following arising under the laws of the
United States or any foreign jurisdiction: claims, counterclaims, cross-claims,
demands, causes of action, Liabilities, lawsuits, arbitrations, proceedings,
third-party interventions, or any other form of claim, whether or not fixed,
contingent or absolute, matured or unmatured, direct or indirect, liquidated or
unliquidated, accrued or unaccrued, known or unknown, whether or not required to
be reflected in financial statements or disclosed in the notes thereto.

 

  (c) “Letter Agreement” means that certain Letter Agreement, dated August 11,
2014, by and among MannKind, TICV, BV and Sanofi GmbH.

 

     SETTLEMENT AGREEMENT    PAGE 2  



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  (d) “Liabilities” means debts, liabilities, losses, damages, attorneys’ fees,
court costs, obligations, expenses, or any other form of cost or compensation,
whether or not fixed, contingent or absolute, matured or unmatured, direct or
indirect, liquidated or unliquidated, accrued or unaccrued, known or unknown,
whether or not required to be reflected in financial statements or disclosed in
the notes thereto.

 

  (e) “Pay-Off Letter” means that certain Pay-Off Letter, dated as of even date
herewith, by and between Aventisub and MannKind.

 

  (f) “Potential Claims” means any and all Claims arising or accruing prior to
or as of the Effective Date against any Sanofi Entity or any MK Entity (or any
Related Party thereof) of any nature, including those arising from, relating to,
based upon, or in connection with the Dispute, the License and Supply
Arrangement, or the Transition Agreement.

 

  (g) “Promissory Note” means that certain Senior Secured Revolving Promissory
Note, dated as of September 23, 2014, between MannKind and Aventisub.

 

  (h) “Related Parties” means, with respect to each of the MK Entities or the
Sanofi Entities, such entity’s predecessors, successors, assigns, agents,
representatives, directors, officers and employees, solely, in each case, with
respect to such Person’s representative capacity as such.

 

  (i) “Security Agreement” means that certain Guaranty and Security Agreement,
dated as of September 23, 2014, by and among MannKind, MannKind LLC, and
Aventisub.

 

  (j) “Supply Agreement” means that certain Supply Agreement, dated August 11,
2014, by and between MannKind and Sanofi, as assignee of Sanofi GmbH.

 

2. Promissory Note and Security Agreement. In consideration of the execution of
this Agreement and the mutual release of obligations contained herein, Aventisub
and MannKind are terminating the Promissory Note and the Security Agreement
pursuant to the Pay-Off Letter attached hereto as Exhibit A.

 

3. Insulin Payments and Put Options.

 

  (a) Purchase of Insulin. By no later than December 3, 2016, Sanofi shall
purchase $10,184,504.07 worth of Amphastar Insulin from MannKind, and MannKind
shall sell and provide Sanofi with such amount of Insulin, in accordance with
the terms of the Supply Agreement and on terms consistent with Sanofi’s
purchases prior to the Effective Date of Amphastar Insulin pursuant to the
Insulin Put Option.

 

  (b) Satisfaction and Termination of Insulin Put Option. Sanofi and the MK
Entities hereby confirm and agree to terminate the Insulin Put Option as of the
Effective Date, and do hereby terminate the Insulin Put Option subject to
Sanofi’s final purchase and MannKind’s final sale referred to in Section 3(a)
above. Within sixty (60) days after the Effective Date, Sanofi shall pay
MannKind $30,553,512.21 as acceleration, and in replacement, of all other
payments Sanofi would otherwise have been required to make in the future
pursuant to the Insulin Put Option. Sanofi releases MannKind from its obligation
to sell, and MannKind releases Sanofi from any obligation to purchase, any
additional Insulin.

 

     SETTLEMENT AGREEMENT    PAGE 3  



--------------------------------------------------------------------------------

CONFIDENTIAL

 

4. Forgiveness of RSM Audit Money. Sanofi (on behalf of itself and its
Affiliates) hereby releases the MK Entities from any obligation to pay Sanofi
(or any of its Affiliates) the $461,649.00 in uncharged costs identified in that
certain September 28, 2016 audit performed by RSM US LLP.

 

5. Mutual Releases and Covenants Not to Sue or Assist.

 

  (a) MannKind Release and Covenant Not to Sue. The MK Entities, on behalf of
themselves, and all of their Related Parties, hereby fully and forever,
irrevocably and unconditionally: (i) release, acquit and forever discharge all
their Potential Claims against any Sanofi Entity or any of its Related Parties;
and (ii) covenant and agree never to bring, assert, pursue, maintain, or join in
any such Potential Claim.

 

  (b) MannKind Covenant Not to Assist. The MK Entities, on behalf of themselves
and all of their Related Parties, hereby fully and forever, irrevocably and
unconditionally covenant and agree never to directly or indirectly finance,
fund, encourage, solicit, assist, or otherwise support any Potential Claim
brought against any Sanofi Entity and any of its Related Parties by any other
Person (including any Related Party of the MK Entities, or any third Person).

 

  (c) Sanofi Release and Covenant Not to Sue. The Sanofi Entities, on behalf of
themselves and all of their Related Parties, hereby fully and forever,
irrevocably and unconditionally: (i) release, acquit and forever discharge all
of their Potential Claims against each MK Entity and each of its Related
Parties; and (ii) covenant and agree never to bring, assert, pursue, maintain,
or join in any such Potential Claim.

 

  (d) Sanofi Covenant Not to Assist. The Sanofi Entities, on behalf of
themselves and all of their Related Parties, hereby fully and forever,
irrevocably and unconditionally covenant and agree never to directly or
indirectly finance, fund, encourage, solicit, assist, or otherwise support any
Potential Claim brought against any MK Entity and any of its Related Parties by
any other Person (including any Related Party of the Sanofi Entities, or any
third Person).

 

  (e) Waiver of Statutory Provisions. The Parties (on behalf of themselves,
their Affiliates, and their Related Parties) expressly waive any right or
benefit that may be available under Section 1542 of the California Civil Code or
any similar laws of any other jurisdiction. Section 1542 of the California Civil
Code provides:

 

     “A general release does not extend to claims which the creditor does not
know or suspect to exist in his favor at the time of executing the release,
which if known by him must have materially affected his settlement with the
debtor.”

 

  (f) No Release of Certain Transition Agreement Obligations. The releases and
covenants granted by the MK Entities in this Section 5 will not release Sanofi’s
remaining obligations under the Transition Agreement specifically listed on
Exhibit D of this Agreement, to be completed by the dates specified therein.

 

     SETTLEMENT AGREEMENT    PAGE 4  



--------------------------------------------------------------------------------

CONFIDENTIAL

 

6. No Admission of Liability. It is understood and agreed by the Parties that
the execution of this Agreement, the mutual releases contained herein, and the
performance by the Parties of their obligations contained in this Agreement
(including the payments made, and releases of indebtedness granted, by the
Sanofi Entities) do not constitute an admission of any wrongdoing or liability
whatsoever. This Agreement is a compromise in settlement of disputed claims, and
is not to be construed as an admission for any purpose other than as necessary
to enforce the terms of this Agreement. Neither this Agreement, nor the
statements contained herein, nor any act foregone or performed pursuant to or in
furtherance of this Agreement, is or may be deemed to be or may be used as an
admission of, or evidence of, the validity of any right, claim or defense, or in
any way referred to for any reason as against any of the Parties hereto in any
proceeding in any court or tribunal; provided, however, that once signed, the
Parties may refer to this Agreement as evidence of, and to effectuate, the terms
and conditions of this Agreement and the protections granted hereunder, and to
enforce or otherwise effectuate the terms of this Agreement.

 

7. Confidentiality. The Parties hereby acknowledge and agree that the provisions
of the LCA and Transition Agreement with respect to obligations regarding
confidentiality and Confidential Information shall remain in effect.

 

8. Press Releases. As soon as practicable following the execution of this
Agreement, MannKind may issue a press release announcing the existence of this
Agreement and the transactions contemplated herein, but such press release must
be in the form attached to this Agreement as Exhibit B. Except as required by
Applicable Laws, including disclosure requirements of the SEC, the NASDAQ stock
exchange or any other stock exchange on which securities issued by a Party or
its Affiliates are traded, neither Party shall make any published announcement
concerning this Agreement or the transactions contemplated herein without the
prior written consent of the other, which shall not be unreasonably withheld or
delayed; provided, that it shall not be unreasonable for a Party to withhold
consent with respect to any published announcement containing any of such
Party’s Confidential Information. In the event of a required published
announcement, to the extent practicable under the circumstances, the Party
making such announcement shall provide the other Party with a copy of the
proposed text of such announcement sufficiently in advance of the scheduled
release to afford such other Party a reasonable opportunity to review and
comment upon the proposed text. In the event MannKind receives any third party
inquiries regarding the License and Supply Arrangement, the Transition
Agreement, the Promissory Note, the Security Agreement, this Agreement, or its
relationship with the Sanofi Entities, MannKind shall only reply to such
inquiries using a form materially similar as attached to this Agreement as
Exhibit C or in a form approved by written consent of Sanofi (such consent not
to be unreasonably withheld or delayed).

 

9. Bankruptcy Event. The Parties hereby agree that in the event MannKind becomes
a debtor under the Bankruptcy Laws, and this Agreement is rejected or avoided in
accordance with Bankruptcy Laws with the result that Sanofi loses the benefits
of sections 5(a) and 5(b) hereunder, then the parties shall be returned to their
pre-settlement positions and Sanofi shall be entitled to damages resulting from
MannKind’s breach of the Agreement.

 

     SETTLEMENT AGREEMENT    PAGE 5  



--------------------------------------------------------------------------------

CONFIDENTIAL

 

10. Advice of Counsel. The Parties acknowledge that they have consulted with
sophisticated attorney(s) of their own choosing regarding the rights,
obligations, and other terms of this Agreement, that they have entered into this
Agreement knowingly, freely and voluntarily without coercion or undue influence,
and that they have negotiated such terms at arm’s length and that they intend to
be bound hereby. Each Party has undertaken such independent investigation and
evaluation as it deems appropriate and is entering this Agreement in reliance on
the Party’s own investigation and advice, and not in reliance on any advice,
disclosure, representation, or information provided by or expected from any
other Party or Party’s lawyers, except as expressly stated in this Agreement.
Each Party assumes the risk that the facts or law may be other than it believes,
and as such each Party agrees that no misunderstanding or misinformation of fact
or law shall be a ground for rescission hereof.

 

11. Representations, Warranties and Covenants.

 

  (a) MK Entities. As of the Effective Date, the MK Entities signing this
Agreement represent, warrant and covenant to the Sanofi Entities that:

 

  (i) they have all requisite legal right, power and authority to execute,
deliver and perform this Agreement and grant the releases, covenants and other
rights granted by the applicable parties in this Agreement, without restriction
or requirement of consent of any other Person;

 

  (ii) no MK Entity nor any of its respective Related Parties have assigned any
Potential Claims to any third party;

 

  (iii) no MK Entity has granted, and no MK Entity shall grant, any rights to
any Person that would conflict with, or prevent, the grant of the releases,
covenants, and other rights granted hereunder;

 

  (iv) there are no liens, conveyances, mortgages, assignments, encumbrances, or
other contracts that would prevent or impair their full and complete performance
of the terms and conditions of this Agreement;

 

  (v) the MK Entities are not aware of any third Person who has asserted or
intends to assert a Potential Claim;

 

  (vi) they have the authority to settle and compromise all of the MK Entities’,
and their Related Parties’, Potential Claims without the necessity of obtaining
the consent of any other Person;

 

  (vii) the transactions contemplated by this Agreement and the Pay-Off Letter
constitute the exchange of reasonable equivalent value for the benefits provided
by each Party to the other Party;

 

  (viii) the MK Entities are generally able to pay their debts and satisfy their
obligations as they come due; and

 

     SETTLEMENT AGREEMENT    PAGE 6  



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  (ix) the MK Entities have not been, and as of the Effective Date are not
presently engaged in, discussions with any creditors relating to any filings by
MannKind under any Bankruptcy Laws or similar proceedings.

 

  (b) Sanofi. As of the Effective Date, Sanofi represents, warrants and
covenants to the MK Entities that:

 

  (i) the Sanofi has all requisite legal right, power and authority to execute,
deliver and perform this Agreement and grant the releases, covenants and other
rights granted by the applicable parties in this Agreement, without restriction
or requirement of consent of any other Person;

 

  (ii) no Sanofi Entity nor any of its respective Related Parties have assigned
any Potential Claims to any third party;

 

  (iii) no Sanofi Entity has granted, and no Sanofi entity shall grant, any
rights to any Person that would conflict with, or prevent, the grant of the
releases, covenants, and other rights granted hereunder;

 

  (iv) there are no liens, conveyances, mortgages, assignments, encumbrances, or
other contracts that would prevent or impair its full and complete performance
of the terms and conditions of this Agreement;

 

  (v) the Sanofi Entities are not aware of any third Person who has asserted or
intends to assert a Potential Claim;

 

  (vi) it has the authority to settle and compromise all of the Sanofi
Entities’, and the Sanofi Entities’ Related Parties’, Potential Claims without
the necessity of obtaining the consent of any other Person; and

 

  (vii) the transactions contemplated by this Agreement and the Pay-Off Letter
constitute the exchange of reasonable equivalent value for the benefits provided
by each Party to the other Party.

 

12. Indemnification. Except as provided in this Agreement, the Parties agree
that the indemnification obligations under the License and Supply Arrangement
and Transition Agreement are terminated as of the Effective Date. For the
avoidance of doubt, Sanofi hereby waives any right it has to indemnification by
the MK Entities under any and all product liability lawsuits pending as of the
Effective Date, and the MK Entities hereby waive any right they have to
indemnification by the Sanofi Entities under any and all product liability
lawsuits pending as of the Effective Date.

 

13. Dispute Resolution. In the event of any dispute arising out of or relating
to this Agreement or either Party’s rights or obligations hereunder, the
provisions of Article 14 of the LCA shall apply and govern the procedure and
resolution of any such dispute. In the event multiple disputes arise out of or
relating to any combination of this Agreement, the Parties may join any or all
such disputes, and the provisions of Article 14 of the LCA shall continue to
apply and govern the procedure and resolution of any such dispute.

 

     SETTLEMENT AGREEMENT    PAGE 7  



--------------------------------------------------------------------------------

CONFIDENTIAL

 

14. General Provisions.

 

  (a) Intervening Events. If the performance of any part of this Agreement by
either Party (other than making payment when due) is prevented, restricted,
interfered with or delayed by any reason or cause beyond the reasonable control
of such Party (including: fire, flood, embargo, power shortage or failure, acts
of war, insurrection, riot, terrorism, strike, lockout or other labor
disturbance (save where such strike, lockout, or other labor disturbance is
initiated by the employees of the Party which seeks to rely on this clause),
acts of God or any acts, omissions or delays in acting of the other Party) (an
“Intervening Event”), the Party so affected shall, upon giving written notice to
the other Party, be excused from such performance to the extent of such
Intervening Event, provided that the affected Party shall use its substantial
efforts to avoid or remove such causes of non-performance and shall continue
performance with the utmost dispatch whenever such causes are removed. If either
Party becomes aware that such an Intervening Event has occurred, is imminent or
likely, it will immediately notify the other Party. The Party which is subject
to such Intervening Event shall exert all reasonable efforts to overcome it.
Such Party will keep the other informed as to the progress of overcoming such
Intervening Event.

 

  (b) Performance by Affiliates/Related Parties. To the extent that this
Agreement imposes obligations on Affiliates or Related Parties of a Party, such
Party agrees to cause its Affiliates or Related Parties to perform such
obligation. Either Party may use one or more of its Affiliates or Related
Parties to perform its obligation hereunder, provided that the Parties will
remain liable hereunder for the prompt payment and performance of all their
respective obligations hereunder.

 

  (c) Modification. No amendment or modification of any provision of this
Agreement shall be effective unless in a prior writing signed by all of MannKind
and Sanofi. No provision of this Agreement shall be varied, contradicted or
explained by any oral agreement, course of dealing or performance or any other
matter not set forth in an agreement in writing and signed by the Parties
hereto.

 

  (d) No Circumvention of this Agreement. The Parties, on behalf of themselves
and all of their Affiliates and Related Parties, agree that none of them shall
enter into any arrangements, formal or informal, with the purpose of
circumventing the intent of the terms and conditions of this Agreement.

 

  (e) Third Party Beneficiaries. The Parties agree that each Sanofi Entity, each
MK Entity and each of their respective Related Parties are intended third party
beneficiaries of the releases and covenants provided under this Agreement.

 

  (f) Incorporation of Recitals. The Parties hereby incorporate each of the
Recitals stated above as material provisions of this Agreement.

 

  (g) Language. The language of this Agreement and all activities to be pursued
under this Agreement is English. Any and all documents proffered by one Party to
the other in fulfillment of any provision of this Agreement shall only be in
compliance if in English. Any translation of this Agreement in another language
shall be deemed for convenience only and shall never prevail over the original
English version. This Agreement is established in the English language.

 

     SETTLEMENT AGREEMENT    PAGE 8  



--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

  (h) Interpretation. The captions to this Agreement are not a part of this
Agreement but are included for convenience of reference and shall not affect its
meaning or interpretation. In this Agreement: (a) the word “including” shall be
deemed to be followed by the phrase “without limitation” or like expression;
(b) the word “or” means “and/or” unless the context dictates otherwise because
the subject of the conjunction are mutually exclusive; (c) the words “herein,”
“hereof” and “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular Article or Section or other
subdivision; (d) references in this Agreement to “days” shall mean calendar
days; (e) the singular shall include the plural and vice versa; and
(f) masculine, feminine and neuter pronouns and expressions shall be
interchangeable. Each accounting term used herein that is not specifically
defined herein shall have the meaning given to it under IFRS, or if not defined
by IFRS, the meaning applied to it by Sanofi in preparing its publicly reported
financial statements, in each case, consistently applied, but only to the extent
consistent with its usage and the other definitions in this Agreement.

 

  (i) Counterparts; Electronic or Facsimile Signatures. This Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which together shall constitute one instrument. This Agreement may be
executed and delivered electronically or by facsimile and upon such delivery
such electronic or facsimile signature will be deemed to have the same effect as
if the original signature had been delivered to the other Party.

 

  (j) Taxes. Each Party shall bear its own tax liability in connection with this
Agreement and shall make any report, payment or withholding as instructed or
required by any regulatory or taxing authority.

 

  (k) Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of law.

 

  (l) Notices. Any notice or communication required or permitted under this
Agreement shall be in writing in the English language, delivered personally,
sent by facsimile (and promptly confirmed by personal delivery, registered or
certified mail or overnight courier), sent by internationally-recognized courier
or sent by registered or certified mail, postage prepaid to the following
addresses of the Parties (or such other address for a Party as may be at any
time thereafter specified by like notice):

If to MannKind, as follows:

MannKind Corporation

25134 Rye Canyon Loop, Suite 300

Valencia, CA 91355

Facsimile: 661-775-2081

Attention: General Counsel

 

     SETTLEMENT AGREEMENT    PAGE 9  



--------------------------------------------------------------------------------

CONFIDENTIAL

 

with a copy to:

Quinn Emanuel Urquhart & Sullivan LLP

865 S. Figueroa St., 10th Floor

Los Angeles, CA 90017

Facsimile: 213-443-3100

Attention: Joseph M. Paunovich, Esq.

If to Sanofi, as follows:

sanofi-aventis U.S. LLC

55 Corporate Drive

Mailstop: 55A-515A

Bridgewater, NJ 08807

Facsimile: 908-927-8623

Attention: General Counsel, NA

Stacy Silkworth, Esq.

Christopher Liwski, Esq.

with a copy to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Facsimile: (212) 310-8000

Attention: Yehudah L. Buchweitz, Esq.

Jeffrey D. Osterman, Esq.

Any such notice shall be deemed to have been given: (a) when delivered if
personally delivered; (b) on the next Business Day after dispatch if sent by
confirmed facsimile or by internationally-recognized overnight courier; or
(c) on the third Business Day following the date of mailing if sent by mail or
nationally recognized courier.

[SIGNATURE PAGE FOLLOWS]

 

     SETTLEMENT AGREEMENT    PAGE 10  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered by their respective duly authorized representatives on the day and
year first above written.

sanofi-aventis U.S. LLC

 

By:  

/s/ Susan A. Manardo

Name:

  Susan A. Manardo

Title:

  VP & Head, N.A. Litigation & Investigations

[Signature Page to Settlement Agreement]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered by their respective duly authorized representatives on the day and
year first above written.

MannKind Corporation

 

By:  

/s/ Matthew Pfeffer

Name:

  Matthew Pfeffer

Title:

  Chief Executive Officer

Technosphere International C.V.

By: MannKind Corporation, its General Partner

 

By:  

/s/ Matthew Pfeffer

Name:

  Matthew Pfeffer

Title:

  Chief Executive Officer

MannKind Netherlands B.V.

 

By:  

/s/ Matthew Pfeffer

Name:

  Matthew Pfeffer

Title:

  Managing Director

[Signature Page to Settlement Agreement]

 



--------------------------------------------------------------------------------

EXHIBIT A

Pay-Off Letter

[Attached]

 



--------------------------------------------------------------------------------

EXHIBIT B

Form of Press Release

 

LOGO [g305327dsp47.jpg]

Company Contact:

Rose Alinaya

SVP, Finance

661-775-5300

ralinaya@mannkindcorp.com

MANNKIND AND SANOFI REACH AGREEMENT ON AFREZZA®

VALENCIA, Calif., November 9, 2016 (GLOBE NEWSWIRE) — MannKind Corporation
(NASDAQ and TASE:MNKD) today announced that MannKind and Sanofi have entered
into an agreement with the following terms:

 

  •   The promissory note and security agreement between MannKind and Aventisub
LLC, a Sanofi affiliate, are terminated, with Aventisub agreeing to forgive the
full outstanding loan balance of $71.56 million.

 

  •   MannKind is also relieved from its obligation to pay $0.5 million in
previously uncharged costs related to the collaboration.

 

  •   Sanofi will purchase $10.2 million worth of insulin from MannKind in early
December as part of its preexisting commitment to purchase insulin following
termination of the collaboration and MannKind’s exercise of a “put” option.

 

  •   The balance of the insulin “put” option ($30.6 million) is accelerated
with Sanofi completing the cash payment of $30.6 million to MannKind by
January 9, 2017. This payment will be made without MannKind being required to
deliver any insulin to Sanofi.

 

  •   All issues arising out of the license and collaboration agreement, the
supply agreement, the promissory note, the security agreement and the transition
agreement are resolved.

About MannKind Corporation

MannKind Corporation (NASDAQ and TASE: MNKD) focuses on the discovery,
development and commercialization of therapeutic products for patients with
diseases such as diabetes. MannKind maintains a website at
http://www.mannkindcorp.com to which MannKind regularly posts copies of its
press releases as well as additional information about MannKind. Interested
persons can subscribe on the MannKind website to e-mail alerts that are sent
automatically when MannKind issues press releases, files its reports with the
Securities and Exchange Commission or posts certain other information to the
website.

 



--------------------------------------------------------------------------------

EXHIBIT C

Agreed Form of Statement

On November 9, 2016, MannKind and Sanofi reached an agreement to resolve all the
outstanding contractual issues related to Afrezza. We refer you to the press
release dated November 9, 2016.

If MannKind is asked about claims, disputes or liabilities:

The parties have mutually released one another from any and all potential claims
arising out of the license and collaboration agreement, the supply agreement,
the promissory note, the security agreement and the transition agreement.

 



--------------------------------------------------------------------------------

EXHIBIT D

Outstanding Transition Agreement Deliverables/Transition Activities

 

Transition Agreement

Reference

  

Deliverable/Transition Activity

   Delivery/Completion
Deadline Exhibit C, Deliverable Number 30    Regulatory Reporting of Sample
Distribution (XML files) reporting period up to and including April 4th, 2016
filed to the NDA.    April 30, 2017 Exhibit E, Transition Service Number 11   

Sanofi to honor 2016 Sanofi Savings Cards for patients who have registered with
Sanofi on or before April 4, 2016 until December

31, 2016.

   December 31, 2016 Exhibit E, Transition Service Number 28    Sanofi to work
with Veteran Affairs (VA) to remove the Sanofi Afrezza NDCs from the Federal
Supply Schedule (FSS).    January 1, 2017

 